DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In order to facilitate consideration of any amendment that may be filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application). 
 

Applicant’s Preliminary Amendment
Acknowledgment is made of applicant’s preliminary amendment filed 01 October 2021.  However, the claims therein appear to be exact duplicates of the originally filed claims which have been amended via an earlier preliminary amendment filed 31 December 2020.  
As such, the examination herein is based on the earlier preliminary amendment filed 31 December 2020.
No claims have been cancelled or added via the amendment.  Therefore, claims 1-15 are pending.  Of these, claims 1 and 11 are independent.


Specification/Claim Informality Objections
The preliminary amendment filed 01 October 2021 is considered non-compliant because it has failed to meet the requirements of 37 CFR 1.121(c).  
In view of the above note in the preceding section regarding the preliminary amendment, any subsequent submission of claims should include the change(s) indicated in the earlier preliminary amendment filed 31 December 2020.  Appropriate correction is required.

In claim 4, “an normal” should be --a normal--.  Appropriate correction is required.

In claim 6, “a plurality of input pins” should be --the plurality of input pins-- (see its antecedent in lines 1-2).  Appropriate correction is required.

In claim 15, “the row address and the column address separately in the input signal” should be --the row address and the column address in the input signal separately-- (or similar, to improve clarity).  Appropriate correction is required.

The title of the invention is not descriptive and clearly indicative of the invention to which the claims are directed.  The following title is suggested: 
--MEMORY AND ITS ADDRESSING METHOD INCLUDING REDUNDANT DECODING AND NORMAL DECODING--.


Drawings
In the most recently submitted drawings filed 01 October 2021 are objected to because some of the details therein are difficult to discern clearly (e.g., the text labels and the reference numbers therein).  
Also, in Fig. 4, appropriate address bits should be shown at the input of the element 3031 (similar to “CA<5:0>” in Fig. 3) for clarity and consistency.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “perform redundant decoding or normal decoding on the input signal” in lines 11-12, implying that the two recited decoding operations are performed on all types of information associated with “the input signal” as recited in lines 2-4 of the claim.  However, Figs. 3 and 4 of the application appear to show that the two decoding operations are performed only on the column address and the row address.  As such, it is unclear in the claim the intended meaning/ scope of the above limitation.  
Further, it is unclear in the claim whether “the decoding unit” in line 17 is referring to all of the decoding units associated with “a plurality of memory block local control units”, or one particular decoding unit among the decoding units.

Claim 11 recites “performing redundant decoding or normal decoding on the input signal” thus is rejected for the same reason above for claim 1, associated with the same limitation.

Claims 2-10 and 12-15 respectively depend from claims 1 and 11, thus are rejected for 

Further, in claim 10, it is unclear in the claims whether “two decoding units” includes or different from “one decoding unit” in lines 10-11 of parent claim 1.

Further, in claim 12, it is unclear in the claims whether ”secondary decoding” in line 3 is same as or different from ”secondary decoding” in line 2.

Further, in claims 6 and 14, “how the input signal is decoded” has the same indefiniteness issue as that of claim 1 above (with reference to its limitation “perform redundant decoding or normal decoding on the input signal”).  
In addition, it is unclear in the claims whether this phrase is referring to the “perform” function/ step in respective parent claims 1 and 11 or a different decoding operation.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 10-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,519,657 A (“ARIMOTO”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claims 1 and 11, ARIMOTO discloses a memory device, and a corresponding memory device addressing method, comprising: 
an input module for receiving an input signal (e.g., with reference to the “ex” terminals in Fig. 14), wherein the input signal includes an access address (e.g., associated with “ex Aw”, “ex Ab” and/or “ex Ai” in Fig. 14), a command (e.g., including a read/ write command, associated with “ex /CAS”, “ex /RAS” and/or “ex /WE” in Fig. 14), and a decoding selection instruction (e.g., associated with ADh, WCBR and/or TE in Fig. 26; also, with reference to the TE generation in Fig. 18), wherein the access address includes a block address, a row address, and a column address (e.g., associated with “ex Ab”, “ex Aw” and “ex Ai” in Fig. 14; also, with reference to BA and RA in Fig. 3); 
a memory array comprising a plurality of memory blocks (e.g., MA’s and SMA in Figs. 1, 13, 14 and 27; also, MB’s in Fig. 24A, each MB including MA’s and SMA’s in Fig. 24B), wherein each of the plurality of memory blocks includes a plurality of memory units arranged in an array (e.g., within each MA and SMA); 
a control module (e.g., including RDB’s and SRDB in Fig. 1, and the block decoder in Figs. 3, 14, 15, 23, 25 and 32; also, RD’s, SND’s and SRD in Figs. 13 and 27) connecting to an output of the input module (e.g., to receive the block and row addresses), wherein the control (e.g., including RDB’s and SRDB in Fig. 1; also, RD’s and SRD in Fig. 13; also, the RD-SND pairs and SRD in Fig. 27), wherein each of the plurality of memory block local control unit is connected to one of the plurality of memory blocks in one-to-one correspondence (e.g., RDB’s and SRDB are respectively connected to MA’s and SMA in Fig. 1; also, RD’s and SRD are respectively connected to MA’s and SMA in Fig. 13; also, the RD-SND pairs and SRD are respectively connect to MA’s and SMA in Fig. 27), wherein the plurality of memory block local control units each includes one decoding unit (e.g., one of RDB’s and SRDB in Fig. 1; also, one of RD’s and SRD in Fig. 13; also, one of the RD-SND pairs and SRD in Fig. 13), wherein the decoding unit is configured to perform redundant decoding (e.g., associated with SRDB, SRD, SND) or normal decoding (e.g., associated with RDB, RD) on the input signal (e.g., the row address), wherein an input of the decoding unit is coupled to the input module (e.g., to receive the row address), an output of the decoding unit is coupled to one of the plurality of memory blocks (e.g., one of MA’s and SMA in Figs. 1, 13 and 27); and wherein the control module decodes the input signal having a corresponding block address (e.g., via the block decoder in Figs. 3, 14, 15, 23, 25 and 32) and selects a memory unit of the plurality of memory units of a corresponding access address (e.g., corresponding to the row address); and 
a selection module (e.g., including 320, 322 in Fig. 26), wherein an input of the selection module is coupled to the input module (e.g., to receive information associated with ADh and WCBR in Fig. 26; also, with reference to the TE generation in Fig. 18), and an output of the selection module is coupled to the decoding unit (e.g., including SRDb in Fig. 26, as applied to SRDB, SRD in Figs. 1, 13 and 27), wherein the selection module is configured to send the (e.g., associated with ADh and WCBR in Fig. 26) to the decoding unit (including SRDb in Fig. 26) to generate a first enable signal (e.g., the output of 320, 322 in Fig. 26) to perform redundant decoding or normal decoding (e.g., the output of 320, 322 in Fig. 26 enables the decoding of SRDb to be performed).

Regarding claims 3 and 13, ARIMOTO discloses the memory device according to claim 1 and the memory device addressing method according to claim 11, wherein each of the plurality of the memory block local control units further comprises an address comparison unit (e.g., with reference to PRx in Fig. 35, as applied to Figs. 14, 30 and 32; also, with reference to column 26, lines 38-60), wherein an input of the address comparison unit is coupled to the input module (e.g., to receive an input address information), and an output of the address comparison unit is coupled to the decoding unit (e.g., with reference to RD, SRD in Fig. 35, as applied to Fig.. 14, 30 and 32), wherein the address comparison unit stores defective address information, compares the access address in the input signal with the defective address information [in normal use of the memory device] (e.g., with reference to column 26, lines 38-60 “Defective row address program circuit LP includes four link program circuit LINK1-LINK4 as shown in FIG. 30 and compares the stored defective row address data with the row predecoded signals received from the row predecoder RPD, and generates a signal indicating the result of comparison”), and outputs a second enable signal based on comparison (e.g., SEEx in Fig. 35, as applied to Figs. 14, 30 and 32), and wherein the second enable signal controls the decoding unit to perform redundant decoding or normal decoding on the input signal (e.g., with reference to SEEx controlling SRD, RD in Fig. 35, as applied to Figs. 14, 30 and 32).

Regarding claims 6 and 14, ARIMOTO discloses the memory device of claim 1 and the memory device addressing method of claim 11, wherein the input module comprises a plurality of input pins, wherein the input signal comprises multiple sets of digital signals, wherein each set of the multiple sets of digital signals comprises/ includes a plurality of level signals from/ inputted through the plurality of input pins (e.g., the level digital signal sets from the input pins associated with the “ex” terminals in Fig. 14), wherein the decoding selection instruction includes one of the plurality of level signals from one of the plurality of input pins of one of the multiple sets of digital signals (e.g., at least one input pin associated with ADh and WCBR in Fig. 26 and/ or TE in Fig. 26; also, with reference to the TE generation in Fig. 18), and agrees with how the input signal is decoded (i.e., the output of 320 and TE in Fig. 26 determines how the input address is decoded).

Regarding claims 10 and 15, ARIMOTO discloses the memory device according to claim 1 and the memory device addressing method according to claim 11, wherein each of the plurality of memory block local control units comprises two decoding units, wherein the two decoding units decodes the row address and the column address respectively in the access address (e.g., with reference to the embodiment of Figs. 24A and 24B, in which each MB includes a row decoder and a column decoder, with reference to CD in Figs. 1, 13 and 27, as applied to Fig. 24A and 24B).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,208,570 B1 (“BROWN”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 11, BROWN discloses a memory device addressing method, comprising: 
receiving an input signal (e.g., including ADD, CTRL, CTRL1/ DFTADD and DQ in Fig. 3, and “Row Address Strobe” and “Column Address Strobe” in column 4, lines 52-53 and 57) comprising: 
an access address (e.g., ADD in Fig. 3), a command (e.g., associated with “Row Address Strobe” and “Column Address Strobe” in column 4, lines 52-53 and 57), and a decoding selection instruction (e.g., associated with CTRL in Fig. 3), where the access address includes a row address, and a column address (e.g., with reference to INTRADD and INTCADD in Fig. 3); 
performing redundant decoding (e.g., associated with 308/ 326 in Fig. 3) or normal (e.g., using 306/ 324 in Fig. 3) on the input signal (ADD) according to the decoding selection instruction in the input signal (e.g., including CTRL, DFTRED in Figs. 3 and 5; also, with reference to column 4, lines 32-33 “one signal output (DFTRED) that controls the redundancy test”); and
 selecting a memory unit (e.g., within 310 in Fig. 3) corresponding to the access address obtained after decoding (via 306/ 308/ 324/ 326 in Fig. 3).
BROWN does not disclose that the access address includes a block address.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to configure the memory device of BROWN with a plurality of memory blocks (banks, planes, mats, subarrays, etc.), such that the access address would include a block address to select a desired memory block, since such multi-block memory device configuration was common and well known in the art, in order to increase the overall memory capacity.

Regarding claim 13, BROWN, as modified above, discloses the memory device addressing method according to claim 11, further comprising: comparing the access address in the input signal (e.g., ADD in Fig. 5) with a defect address information (e.g., associated with 502 in Fig. 5) in normal use of the memory device (e.g., when CTRL, DFTRED in Figs. 3 and 5 are inactive), and performing redundant decoding or normal decoding on the input signal according to a comparison result (e.g., the output of 504 in Fig. 5, with reference to column 8, lines 46-60).

Regarding claim 14, BROWN, as modified above, discloses the memory device (e.g., the level digital signal sets inputted through the input pins associated with ADD, CTRL, CTRL1/ DFTADD and DQ in Fig. 3, and “Row Address Strobe” and “Column Address Strobe” in column 4, lines 52-53 and 57), and wherein the decoding selection instruction is one of the plurality of level signals inputted from one of the plurality of input pins of said set of digital signals (e.g., associated with CTRL in Fig. 3), and wherein the decoding selection instruction agrees with how the input signal is decoded (i.e., CTRL determines how ADD is decoded in Figs. 3, 5 and 6).

Regarding claim 15, BROWN, as modified above, discloses the memory device addressing method according to claim 11, further comprising performing decoding the row address and the column address separately in the input signal (e.g., the row decoder 306/ 308 and the column decoder 324/ 326 in Fig. 3 are separate).

---------------------------------------
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,208,570 B1 (“BROWN”) in view of US 5,953,267 A (“OH”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claim 12, BROWN, as modified above, discloses the memory device addressing method according to claim 11, but does not disclose that the redundant decoding comprise redundant pre-decoding and secondary decoding; and that the normal decoding includes normal pre-decoding and secondary decoding.
OH teaches a redundant decoder comprising a redundant pre-decoder (e.g., 30/ 90 in Fig. 1) and a redundant secondary decoder (e.g., 60/ 100 in Fig. 1) and a normal decoder including a normal pre-decoder (40/ 80 in Fig. 1) and a normal secondary decoder (50/ 70 in Fig. 1), common and well known in the art, for improving decoding efficiency and stability in a high capacity memory.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to configure each redundant decoder of BROWN with a pre-decoder and a secondary decoder (as in OH), since such decoder configuration was common and well known in the art, for improving decoding efficiency and stability in a high capacity memory.

---------------------------------------
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,519,657 A (“ARIMOTO”) in view of US 2003/0065465 A1 (“JOHNSON”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claim 4, ARIMOTO discloses the memory device according to claim 1, but does not disclose that the input module comprises [the combination of]: an input terminal, a buffer unit coupled to the input terminal, a logic control unit coupled to an output of the buffer unit, and [a] normal address latch unit coupled to an output of the logic control unit.
However, such input configuration (e.g., a command-address (CA) input configuration) was common and well known in the art (e.g., as exemplified in JOHNSON, Figs. 1 and 4, with an input terminal CA0, a buffer unit 11, a logic delay unit 13 and a latch unit 15/ 17, to capture an address information provided via CA0), in order to reduce the number of external input signal lines.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to configure the memory device of ARIMOTO with a command-address (CA) input configuration, such that the input module comprises an input terminal, a buffer unit coupled to the input terminal, a logic control unit coupled to an output of the buffer unit, and [a] normal address latch unit coupled to an output of the logic control unit, since such input signal configuration in a memory device was common and well known in the art (e.g., as exemplified in JOHNSON), in order to reduce the number of external input signal lines.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
To request an interview, the applicant is advised to use the online USPTO Automated Interview Request (AIR) Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824